DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 16, 2022 and September 6, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "said substrate and said gallium nitride layer comprise a wafer", as recited in claim 3, is unclear as to how the substrate (narrow limitation) and the gallium nitride layer (narrow limitation) can comprise a wafer (broad limitation). For examination purposes, the examiner has interpreted this limitation to mean that said substrate and said gallium nitride layer form a wafer. Clarification is requested.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5 and 11-14, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiffrin et al. (2015/0131685) and Saunders (2013/0074907).
As for claim 1, Schiffrin et al. show in Figs. 1A, 3 and related text an integrated circuit structure 200 comprising: 
a substrate having an upper surface (not shown; note: all components of an opto-electronic device are integrated on a common substrate);
a gallium nitride layer disposed on said upper surface of the substrate ([0061], lines 6-7);
a photoconductive semiconductor switch 10 ([0069], lines 4-5) disposed on said gallium nitride layer ([0061]); and 
a transistor 20 ([0064], lines 4-5; note: an amplifier circuit inherently includes a transistor) integrated into the integrated circuit structure.
Schiffrin et al. do not disclose the photoconductive semiconductor switch laterally disposed alongside a transistor on said gallium nitride layer integrated into the integrated circuit structure.
Saunders teach in Figs. 6A, 7, 8 and related text a plurality of GaN-based devices monolithically integrated into the integrated circuit structure ([0044]).
Schiffrin et al. and Saunders are analogous art because they are directed to an integrated circuit and one of ordinary skill in the art would have had a reasonable expectation of success to modify Schiffrin et al. with the specified feature(s) of Saunders because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a plurality of GaN-based devices monolithically integrated into the integrated circuit structure, as taught by Saunders, in Schiffrin et al.'s device, in order to reduce size and cost of the device.
Therefore, the combined device shows a photoconductive semiconductor switch laterally disposed alongside a transistor on said gallium nitride layer integrated into the integrated circuit structure.

As for claim 1, Saunders shows in Figs. 6A, 7, 8 and related text an integrated circuit structure 14 comprising: 
a substrate 220 having an upper surface; 
a gallium nitride layer 240 disposed on said upper surface of the substrate; and 
a semiconductor switch ([0044], line 7) laterally disposed alongside a transistor 202 on said gallium nitride layer integrated into the integrated circuit structure ([0044]).
Saunders does not disclose the semiconductor switch is a photconductive semiconductor switch.
Schiffrin et al. teach in Figs. 1A, 3 and related text a photconductive semiconductor switch 10.
Saunders and Schiffrin et al. are analogous art because they are directed to an integrated circuit and one of ordinary skill in the art would have had a reasonable expectation of success to modify Saunders with the specified feature(s) of Schiffrin et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a photoconductive semiconductor switch, as taught by Schiffrin et al., in Saunders's device, in order to use an application which requires a photoconductive semiconductor switch.

As for claim 2, the combined device shows said substrate comprises at least one of a silicon material and a silicon carbide material (Saunders: Fig. 6A).

As for claim 3, the combined device shows said substrate and said gallium nitride layer comprise a wafer (Saunders: Fig. 6A).

As for claim 4, the combined device shows said transistor comprises a field-effect transistor (Saunders: Fig. 6A; [0044]).

As for claim 5, the combined device shows said photoconductive semiconductor switch comprises a first electrical contact 12 and a second electrical contact 13 disposed on the gallium nitride layer (Schiffrin: Fig. 1A; [0061], lines 2-7). 

As for claim 11, the combined device shows a light source 30 optically coupled to said photoconductive semiconductor switch (Schiffrin: Fig. 3).

As for claim 12, the combined device shows said photoconductive semiconductor switch and said transistor are each configured to be utilized separately or interdependently (Schiffrin: Figs. 1A, 3 combined with Saunders: Figs. 6A, 7 and 8).

As for claim 13, the combined device shows said photoconductive semiconductor switch is homogeneously integrated with said transistor on the gallium nitride layer and configured to control said transistor (Schiffrin: Figs. 3 combined with Saunders: Fig. 6A, 7).

As for claim 14, the combined device shows said photoconductive semiconductor switch is homogeneously integrated with said transistor on the gallium nitride layer and configured to be controlled by said transistor (Schiffrin: Fig. 3 combined with Saunders: Figs. 6A, 7).

Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiffrin et al. (2015/0131685) and Saunders (2013/0074907) in view of Chason et al. (2003/0102473).
As for claims 10 and 15, Schiffrin et al. and Saunders disclosed substantially the entire claimed invention, as applied to claim 1 above, including a light source 30 utilized to trigger the photoconductive semiconductor switch (Schiffrin: Fig. 3). 
Schiffrin et al. and Saunders do not disclose a transparent silicon dioxide dielectric insulation layer configured to insulate each of the first electrical contact and the second electrical contact of the photoconductive semiconductor switch and the transistor (claim 10); and a dielectric and an interlayer are transparent to the light source (claim 15).
Chason et al. teach in Fig. 57 and related text:
As for claim 10, a transparent silicon dioxide dielectric insulation layer 5638 configured to insulate each electrical contact 5608/5610/5612/5614/5616/5618 and each component 5602/5604/5606 ([0177], lines 2-4).

As for claim 15, a dielectric (arbitrarily chosen: upper portion of) 5638 and an interlayer (arbitrarily chosen: lower portion of) 5638 are transparent ([0177], lines 2-4).
Schiffrin et al., Saunders and Chason et al. are analogous art because they are directed to an electronic device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Schiffrin et al. and Saunders with the specified feature(s) of Chason et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a transparent silicon dioxide dielectric insulation layer; and a dielectric and an interlayer being transparent, as taught by Chason et al., in Schiffrin et al. and Saunders 's device, in order to reduce parasitic capacitances and thus increase the device performance and reduce the power consumption of the device, to protect the device and reduce the influence from the outside environment and improve the performance of the device.
Therefore, the combined device shows:
 As for claim 10, a transparent silicon dioxide dielectric insulation layer configured to insulate each of the first electrical contact and the second electrical contact of the photoconductive semiconductor switch and the transistor. 

As for claim 15, a dielectric and an interlayer are transparent to a light source utilized to trigger the photoconductive semiconductor switch.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 10-15, as best understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9-14 of copending Application No. 17/220,660 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 and 9-14 of copending Application No. 17/220,660 anticipate claims 1-5 and 10-15.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive.
Applicant argues that the limitation of "said substrate and said gallium nitride layer comprise a wafer", as recited in claim 3 is clear because "the specification and figures clearly describe these claimed elements at [0029]. As shown in Fig. 2, in an exemplary embodiment, the PCSS 14 can include the substrate 16 with the GaN layer 20 disposed on the substrate 16 that comprises the wafer 22. Those skilled in the art would understand the claimed terms of how the substrate 16 with the GaN layer 20 disposed on the substrate 16 comprises a wafer 22 when read in light of the specification and viewing the figure.
The examiner disagrees because the term of "comprise" means: to be made up of, according to Merriam Webster Dictionary; and the term of "wafer" means: semiconductor die; according to The Illustrated Dictionary of Electronics. Furthermore, none of figures show that the GaN layer 20 and the substrate 16 comprise a wafer 22; instead of a wafer 22 is formed by the GaN layer 20 and the substrate 16.

Applicant argues that "the proposed modification of Schiffrin/Saunders would change the principle of operation of Schiffrin, and is thus impermissible. Since the combination of references is impermissible and fails to disclose each and every claimed element, as claimed, then there is no prima facie case of obviousness. Withdrawal of the obviousness rejection is respectfully requested" because "the photoconductor device outlined in Schiffrin et al. could not simply replace the "solar cell or solar cells" as taught in Saunders. The proposed combination of Schiffrin with Saunders would create a system that comprises of an integrated circuit, a photoconductor device, and a signal processor. By making that combination, the combined device is no longer an integrated system.
The examiner disagrees because Saunders was not cited to teach an artisan the entire structure of the claimed invention (i.e. to replace Schiffrin's photoconductor device" by "solar cell or solar cells"). Saunders was merely cited to teach an artisan a plurality of GaN-based devices laterally disposed alongside with each other and are monolithically integrated on a common substrate into an integrated circuit structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811